Citation Nr: 1106511	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service connection 
for a left knee disability or injury and blisters of the right 
and left foot.  

In March 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript is 
of record.  

In July 2009, the Board remanded the claims for additional 
development.  The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of degenerative joint disease of the left knee and 
service is not of record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of degenerative joint disease of both feet and service 
is not of record.  




CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).  

2.  A bilateral foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2005 letter sent to the Veteran.  In the 
letter, the Veteran was informed that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and the 
disease or injury in service, which was usually shown by medical 
records or medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claims are being denied, any such effective date 
questions are moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, private 
medical records from June 1997 to May 2004, and VA outpatient 
treatment records dated April 2005 to May 2009.  VA also provided 
the Veteran with a VA examination.  The examiner reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided a conclusion with supportive rationale.  
The Board finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection for certain 
"chronic diseases" (including arthritis) may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran's service treatment records show that in September 
1970, the Veteran reported to sick call with complaints of left 
knee stiffness and pain.  Physical examination of the knee 
revealed tenderness on the infrapatellar region.  The physician 
noted that there was no prior history of an injury to the left 
knee.  The Veteran returned to sick call in October 1970 with 
pain in his left knee, lasting for a few days.  Physical 
examination of the knee reflected a normal left knee.  There were 
no complaints, treatment, or diagnosis of a bilateral foot 
disability.  Clinical evaluation of the Veteran's feet and lower 
extremities were both normal, as indicated on the November 1970 
report of medical examination at separation.  

After discharge from service, post service treatment records 
reveal complaints for left knee and foot pain.  In April 2009, 
the Veteran visited his local VA outpatient treatment facility 
with complaints of pain in the left knee area, lateral left leg, 
ankle, and foot.  He reported having incurred an injury in 
service in 1970 after a shell casing fell on his left leg.  X-ray 
testing of the left foot and left knee revealed minimal 
degenerative changes and a calcaneal spur of the left foot.  
After physical examination of the legs and feet, the Veteran was 
assessed with left knee, lower leg, ankle, and foot pain since 
the 1970 in-service injury.  In May 2009, the Veteran returned to 
his local VA outpatient treatment facility for a consultation 
concerning his left knee.  Again, he reported that a shell casing 
fell on his left leg causing injury to his foot and lower leg, 
approximately in 1969 or 1970 during his military service.  He 
stated that he has endured intermittent pain since that time.  
After a physical testing, the VA physician diagnosed him with 
internal derangement of the left knee.  Magnetic Resonance 
Imaging (MRI) testing of the left knee in May 2009 showed 
degenerative changes, bilateral meniscal tears.  Surgical 
intervention was recommended.  See the July 2009 VA outpatient 
treatment report.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while the 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the 
Veteran has asserted that his symptoms relating to his residuals 
of a left knee injury and bilateral foot disorder have been 
continuous since service.  Specifically, at the March 2009 Board 
hearing, the Veteran testified that his combat boots caused him 
to develop his bilateral foot disorder.  He explained that the 
boots had holes in them, which caused water to get inside the 
boot causing an infection.  He sought treatment for his disorder, 
and a physician indicated that his feet were infected.  
Furthermore, at the September 2010 VA examination, the Veteran 
reported developing bilateral blisters on his feet in 1970 while 
stationed in Vietnam "without any reason."  He added that his 
left knee disorder was due to a shell casing dropping on his left 
knee in 1970 during his military service.  The Veteran stated 
that since his discharge from service, he continues to have left 
knee pain and bilateral foot problems, and attributes such to his 
military service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of his 
residuals left knee injury and bilateral foot disorder after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

First, although not determinative, the multi-year gap between 
discharge from active duty service (1970) and the first 
documented treatment for his left knee injury and bilateral foot 
disability in April 2009 (approximately 39 years) is significant.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where Veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Second, the Board notes that the Veteran's reported history 
regarding what occurred in service, and regarding continued left 
knee and feet symptoms since service is inconsistent with the 
other evidence of record, and is self-contradictory.  While he 
now maintains that his left knee injury and bilateral foot 
disorder began in service, the service treatment records are void 
of any treatment or diagnoses of chronic left knee and bilateral 
foot disorders, other than left knee pain.  Further, the Veteran 
has been rather inconsistent as to the specific event or injury 
that caused his claimed disabilities.  For instance, in his 
initial filing for compensation benefits in March 2005, the 
Veteran did not provide an explanation as to his claimed 
disabilities.  There was no mention of such in-service incident 
in his August 2005 notice of disagreement (NOD) or his June 2006 
and October 2008 substantive appeals to the Board.  It wasn't 
until the March 2009 Board hearing that the Veteran indicated 
that his bilateral foot disorder was attributable to his combat 
boots in service.  However, when asked about his left knee injury 
in service at the hearing, the Veteran offered no details other 
than receiving an "injury" and going to the medics 
approximately two times.  See hearing transcript, p. 7.  
Thereafter, as previously mentioned, VA outpatient treatment 
records in 2009 state that the Veteran reported a shell casing 
fell on his left leg, left knee, ankle, and foot in 1970 causing 
his current disability.  There was no mention of the combat boots 
causing a foot disorder.  These inconsistencies have not been 
explained, and they reduce the credibility the Board can attach 
to the Veteran's historical account.  

As such, the Board finds that the Veteran's current recollections 
and statements made in connection with his claims for benefits to 
be of lesser probative value than the normal discharge 
examination and absence of treatment records for a considerable 
time after service.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not been 
established either through the medical evidence or through the 
Veteran's statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against attribution of the 
Veteran's residuals of a left knee injury and bilateral foot 
disorder to active duty, despite his contentions to the contrary.

In September 2010, the Veteran was afforded a VA examination.  As 
mentioned above, he informed the VA examiner that he developed 
bilateral blisters of the feet in 1970 while stationed in 
Vietnam, "without any reason."  He admitted to not visiting 
sick call or a medical doctor at that time, but sought treatment 
after service, and was told he developed a bilateral foot 
infection.  In regards to his left knee disorder, the Veteran 
explained that he injured his left knee due to a shell casing 
dropping on his left knee in 1970.  He stated that he sought 
treatment by medics after the injury, but does not know the exact 
diagnosis given at that time.  Currently, he experiences pain, 
weakness, stiffness, fatigability, and lack of endurance 
associated with his bilateral foot and left knee pain.  He also 
reported giving way and tenderness with his left knee.  He 
further added that he previously worked as a store keeper, but 
retired in February 2010 due to stress.  

After physical examination of the Veteran and review of the 
current x-ray findings, the VA examiner diagnosed the Veteran 
with degenerative joint disease of the left knee, right foot, and 
left foot.  There was no evidence of blisters on both of his 
feet.  The VA examiner opined that the Veteran's left knee 
disorder and bilateral foot disorder are not caused by or related 
to his active military service.  The VA examiner explained that 
in regards to the Veteran's left knee disorder, while service 
treatment records note complaints of left knee pain with an 
orthopedic consultation thereafter, both visits showed a normal 
left knee.  There was no documented chronic left knee disorder or 
treatment for a chronic left knee disorder while in service.  The 
VA examiner concluded that the Veteran's left knee disorder is 
more likely part of generalized degeneration due to age.  
Similarly, with regards to the bilateral foot disorder, the VA 
examiner noted that service treatment records are absent for any 
documented blisters of the foot or a bilateral foot disorder in 
service.  The examiner opined that his current bilateral foot 
disorder is more likely a part of generalized degeneration due to 
age.  

There is no contrary medical opinion or medical evidence in the 
record, and neither the Veteran nor his representative has 
identified or alluded to such medical evidence or opinion.  The 
VA examination report clearly states that the Veteran's claims 
file was available and reviewed.  The VA examiner reviewed the 
Veteran's subjective history, clinical findings, and rendered an 
opinion with supportive rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the 
September 2010 VA opinion adequate, and service connection for 
residuals of a left knee injury and bilateral foot disorder must 
be denied.

The Board has also considered whether service connection for 
degenerative joint disease of the left knee and feet is warranted 
on a presumptive basis.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of degenerative joint disease of the left knee and 
feet manifest to a degree of 10 percent or more within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Veteran himself believes that his current residuals of a left 
knee injury and bilateral foot disorder are causally related to 
active service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical causation.  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to 
enable a lay person to speak as to etiology in some limited 
circumstances involving only observable factors, the question of 
causation here involves complex issues that the Veteran is not 
competent to address.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claims of 
entitlement to service connection for residuals of a left knee 
injury and bilateral foot disorder, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  
ORDER

Entitlement to service connection for residuals of a left knee 
injury is denied.  

Entitlement to service connection for a bilateral foot disability 
is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


